UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May7, 2013 Angies List, Inc. (Exact name of registrant as specified in its charter) Delaware 001-35339 27-2440197 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1030 E. Washington Street Indianapolis, IN 46202 (Address of principal executive offices, including zip code) (888) 888-5478 (Registrants telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders The annual meeting of the stockholders (the Meeting) of Angies List, Inc. (Angies List or the Company) was held on May7, 2013. 55,072,190 shares of Angies List common stock were present at the Meeting, representing 94.92% of a total of 58,021,546 shares of common stock outstanding and eligible to vote at such time. 1. With respect to the election of the three Class II director nominees as directors of Angies List: For Withheld NonVotes John W. Biddinger 190,758 Angela Hicks Bowman Steven M. Kapner 957,518 Keith J. Krach 2. With respect to the ratification of the appointment of Ernst& Young, LLP as the independent registered public accounting firm of Angies List, Inc. for the fiscal year ending December31, 2013: For Against Abstain 3 3. With respect to the advisory vote to approve executive compensation: For Against Abstain Non Votes Angies List will include a stockholder advisory vote on the compensation of executives in its proxy materials every year until the next required advisory vote on the frequency of the executive compensation vote. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May8, 2013 ANGIES LIST, INC. /s/ Shannon M. Shaw By: Shannon M. Shaw Its: General Counsel
